KEY, C. J.
This case originated in a justice of the peace court, and was finally tried in the county court, where the plaintiff recovered a judgment for $150, the value of a horse belonging to him, which was killed by one of the defendant’s trains. The defendant had its right of way fenced, and the testimony indicates that the horse had passed over a cattle guard to the inside of the right of way, and was struck and killed by a passing train. There was testimony tending to show that the defendant had not exercised proper care, and was guilty of negligence in not so maintaining the cattle guard as to prevent stock from going upon it. We have considered all of the assignments of error presented.in appellant’s brief, and find no reason for a reversal. Judgment affirmed.